t c summary opinion united_states tax_court zachary s and lisa c curello petitioners v commissioner of internal revenue respondent docket no 5903-04s filed date zachary s and lisa c curello pro sese frank w louis for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency in petitioners’ federal income taxes of dollar_figure for the taxable_year the issues for decision are whether petitioners are entitled to a dependency_exemption deduction for petitioner- husband’s son bmc from a previous marriage and whether petitioners are entitled to a child_tax_credit for bmc some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits thereto are incorporated herein by this reference petitioners resided in cheshire connecticut on the date the petition was filed in this case background sometime between and zachary s curello petitioner husband and lisa gigletti curello ms gigletti petitioner husband’s former wife were married in hamden connecticut during the marriage petitioner husband and ms gigletti had a child bmc born in petitioner husband and ms gigletti were divorced on date 1the court uses only the minor child’s initials 2the record is unclear as to petitioner husband’s and ms gigletti’s date of marriage 3after his divorce from ms gigletti petitioner husband married lisa c curello petitioner wife and has a daughter with petitioner wife ms gigletti left the family household around date a divorce was granted on date the state judge issued a memorandum of decision divorce decree on date the divorce decree was signed neither by petitioner husband nor by ms gigletti the divorce decree gave legal and physical custody of bmc to ms gigletti on page of the divorce decree the state judge addressed the issue of an exemption as to bmc the paragraph reads as follows the defendant petitioner husband shall have the right to claim the minor child bmc as an exemption for federal and state_income_tax purposes for each calendar_year in which he is current at the end of such calendar_year for his support payments on or about date petitioners filed their form_1040 u s individual_income_tax_return for the taxable_year there was no attachment regarding any waiver or declaration such as a form_8332 release of claim to exemption for child of divorced or separated parents executed by ms gigletti stating that she was releasing her claim to exemption of bmc petitioner husband testified that he tried to get ms gigletti to sign a form_8332 but she refused to do so in the return petitioners claimed exemption deductions for two dependents one of whom bmc was a child of the marriage with ms gigletti the second child claimed was mjc this dependent is not at issue in the present case respondent allowed the exemption and child_tax_credit with regard to mjc respondent issued a notice_of_deficiency to petitioners in which respondent disallowed petitioners’ claimed exemption for bmc for the taxable_year as well as a portion of the child_tax_credit in the amount of dollar_figure discussion4 a deductions for dependency_exemptions sec_151 authorizes deductions for the exemptions provided by that section in particular sec_151 provides an exemption for each of a taxpayer’s dependents as defined in sec_152 sec_152 defines the term dependent to include a taxpayer’s child provided that more than half of the child’s support was received from the taxpayer or is treated under sec_152 as received from the taxpayer in the case of a child of divorced parents sec_152 provides as a general_rule that the child shall be treated as receiving over half of his or her support from the custodial_parent in the event of so-called split or joint custody ‘custody’ will be deemed to be with the parent who as between both parents has the physical custody of the child for the greater portion of the calendar_year sec_1_152-4 sec_4we decide the issues in this case without regard to the burden_of_proof accordingly we need not decide whether the general_rule of sec_7491 is applicable in this case see 116_tc_438 income_tax regs thus in the present case because ms gigletti had legal custody of bmc throughout as well as physical custody throughout the year she was the custodial_parent in and petitioner husband was the noncustodial_parent sec_152 provides an exception to the general_rule of sec_152 pursuant to that exception the child shall be treated as receiving more than half of his or her support from the noncustodial_parent if a the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year beginning during such calendar_year see sec_1_152-4t a q a-3 temporary income_tax regs fed reg date the declaration required by sec_152 must be made either on form_8332 or on a statement conforming to the substance of that form id 114_tc_184 affd sub nom 293_f3d_1208 10th cir to meet the requirements of sec_152 the written declaration if not made on the official 5a second exception to the general_rule of sec_152 exists for certain pre-1985 instruments see sec_152 petitioner and ms gigletti divorced on date therefore this second exception does not apply to the present case sec_152 form provided by the internal_revenue_service irs shall conform to the substance of such form sec_1_152-4t a q a-3 temporary income_tax regs supra the form provided by the irs form_8332 calls for the following information the name of the child or children for whom an exemption claim is released the applicable tax_year or years for which the claims are released the custodial parent’s signature and the date of signature the custodial parent’s social_security_number the noncustodial parent’s name and the noncustodial parent’s social_security_number the exemption may be released for a single year for a number of specified years for example alternate years or for all future years as specified in the declaration sec_1_152-4t a q a-4 temporary income_tax regs fed reg date in the present case ms gigletti as the custodial_parent did not sign form_8332 or any written declaration or statement agreeing not to claim an exemption for bmc and no such form declaration or statement was attached to petitioner-husband’s return for the year in issue however petitioner husband argues that the divorce decree which ended his marriage with ms gigletti by its terms grants him the right to claim bmc as a dependent for federal and state_income_tax purposes for each calendar_year in which he is current at the end of such calendar_year as to his support payments petitioner husband further reasons that he was current with his support payments throughout the year in issue and at the end of such year therefore petitioner husband concludes that he has the right to claim bmc as a dependent for federal and state_income_tax purposes for taxable_year the divorce decree in the present case was not signed by the custodial_parent sec_152 expressly provides that the noncustodial_parent may claim the dependency_exemption deduction for a child only if the custodial_parent signs the written declaration complying with the signature requirement of e is critical to the successful release of the dependency_exemption see neal v commissioner tcmemo_1999_97 paulson v commissioner tcmemo_1996_560 white v commissioner tcmemo_1996_438 language in a divorce decree purportedly giving a taxpayer the right to an exemption does not entitle the taxpayer to the exemption if the signature requirement of sec_152 is not met miller v commissioner supra although the divorce decree by and through its own terms provides that petitioner husband is entitled to the dependency_exemption for bmc it is well settled that state courts by their decisions cannot determine issues of federal tax law see 327_us_280 783_f2d_966 10th cir neal v commissioner supra nieto v commissioner tcmemo_1992_296 unfortunately regardless of what is stated in the state divorce decree the law is clear that petitioner husband is entitled to the child dependency_exemption in only if he complied with the provisions of sec_152 petitioner husband has failed in this regard it follows therefore that the exception set forth in sec_152 does not apply and that the general_rule of sec_152 does apply accordingly petitioner is not entitled to deduct a dependency_exemption for bmc for sec_152 miller v commissioner supra respondent’s determination on this issue is sustained b child_tax_credit sec_24 authorizes a child_tax_credit with respect to each qualifying_child of the taxpayer the term qualifying_child is defined in sec_24 as relevant here a qualifying_child means an individual with respect to whom the taxpayer is allowed a deduction under sec_151 sec_24 we have already held that petitioner husband is not entitled to a deduction under sec_151 for a dependency_exemption for bmc accordingly bmc is not considered a qualifying_child within the meaning of sec_24 it follows therefore that petitioner husband is not entitled to a child_tax_credit under sec_24 with respect to bmc in view of the foregoing we sustain respondent’s determination on this issue reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
